DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 5/12/2022. Claims 1 is currently amended. Claims 1-7 are currently pending.

Allowable Subject Matter
3.	Claims 1-7 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The prior art, Soyao et al. (US 2015/0216413) teaches systems, devices, and methods for generating insights relating to patient health using a social networking platform interconnecting a patient with a plurality of care givers. The patient is provided access to a computer application configured to solicit and collect patient data from the patient, the computer application selected based on at least one characteristic of the patient. First patient data reflective of the health condition of the patient, as collected by the computer application, are received through the social networking platform. A communication from a care giver is transmitted to the patient through the social networking platform. Second patient data reflective of the health condition responsive to the transmitted communication are received through the social networking platform. The first and second patient data are analyzed to determine at least one insight relating to health of the patient; and a report is generated to present the insight (See, for example, Soyao: abstract; ¶¶ [0016]-[0017]; FIGS. 1-38).
	The next prior art, Abousy et al. (US 2009/0177495) teaches a system for personal medical care, intelligent analysis and diagnosis may include: at least one source of medical information; at least one source of personal medical data for at least one patient; and one or more servers, where the medical information and the personal medical data are accessible to the server(s). The server(s) may include: an artificial intelligence (AI) component for analyzing the personal medical data with the medical information and identifying at least one issue requiring follow-up by the patient or by at least one external authorized entity; and at least one real-time communication link for bi-directional communication with at least one external authorized entity (See, for example, Abousy: abstract; ¶¶ [0015]-[0026]; FIGS. 1-29).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “a wearable device configured to collect implicit and explicit patient information, the wearable device including: an interface configured to receive implicit patient information on subjective factors such as pain or user behaviors that are provided by the user: at least one near-field communication sensor and biosensor, the near-field communication sensor and biosensor being configured to measure health condition factors of the user, wherein the measured health condition factors of the user are included in the explicit patient information; a database configured to receive the implicit and explicit patient information from the wearable device and generate aggregated patient information; a machine learning system configured to: receive the aggregated patient information from the database, process fuzzy logic data sets representing the subjective factors in the received implicit patient information, calculate index values for parameters associated with the subjective factors based on the processed fuzzy logic data sets, and generate personalized patient intervention information based on the calculated index values and the aggregated patient information; and a patient user interface display configured to display the generated patient intervention information to the user or the provider,” as recited in amended independent claim 1.
	
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686